NO. 3084

                     A &asoline pump, which is a mechan-
             iS2    Or machine adaD%-d   to measure and de-
              liver liquid by v0itm.      graduated in
              unites of measure other than the standard
              units of liquid measure provided for In
              Article   5732, Revised Civil Statutes,
             .1925, i.e..    the standard gallon an& its
              parts derived by continual division      by
              the number two, is in violation      of the.
              civil   and criminal weights and measures
              laws of Texss andmay note be legally
              used in commercial transactions      in this
              State.




                   OFFICE OF ATTORNEYGXK2RAh

                                               September 26,     1939


Honorable W. S. Bossey
Chief of Vielghts h 'dleasures Division
Department of Agriculture
Austin, Texas

Dear Sir:                Opinion No. Oil025
                         Re: Can a gasoline pump which Is
                             a mechanism or machine adapt-
                              ed to measure and deliver
                             liquid by volume, and which
                              is graduated in units ot
                             measure other than those
                              specified    in Article   5732,
                             Revised Civil Statutes,         1925,
                             be le      lLy used in convaer-
                              clal &" ramactions     in this
                              State?
              We are in reoeipt or your request for          an opinion
of this     department on the following question:
                     T/e understand Worn Article     5732
              that liquid capacity measures used in
              this State must be of one oi the capa-
              cities   specified   therein and we re-
              spectfully    request your opinion as to
              whether or 'not a gasoline      pump which
              is a mechanism or machine adapted to
              measure and deliver      liquid byvolrrme
              and which is graduated in units of
              measure other than those specified        in
              Article    5732, namely; l/lOth gallon,
              can be legally     used in commercial
              transactions     in this State."
Honorable   W.   6. Bussey,September    26,    1939, Page 2


            A comprehensive appraisal  of the statutory  law
of Teraq~on   weights and measures his necessary in order to
answer your inquiry.
            Article  5705 through Article  5735, with amend-
ments, Vernon’s Annotated Civil Statutes,     and Article   1035
to Article    1048, of the Revised Criminal Statutes    of 1925,
comprise the bulk of the law of this State in respect       to
this subject.
            Article      5712 of the Revised   Civil   Statutes    of
1925 provides:
                   Y’he standard weights and measures
            received   from the United States under a
            resolution    or Congress, approved June
            14, 1936, and such new weights and meas-
            urea as shall bye received    from the United
            States as standard weights and measures
            in addition thereto,     or in reneml there-
            of ,. and such as shall be procured by the
            State ~ln conformity therewith and certi-
            fled by the Bureau of Standards, shall
            be the State’s    standards by which all
            state and municipal standards or weights
            and measures shall be tried,      authenticat-
            ed, proved and sealed.”
             The first sentence of Article        5730, Revised         Civil
Statutes    of 1925, reads as follows:
                   “The standaid of weights end meaad
             ures adopted and used by the Government
            .oi the United States is hereby declared
             the legal standard or weights and meas-
             ures or this State;   . . . ”
          The above Articles  clearly indicate that               the
standard weights and’measures, of the United States               are
adopted by the State or Texas.
           It is so well recognized as not to require proof
that the wine gallon of 231 oubic inches is the standard of
liquid measurement adopted by the Federal Government.    The
standards of the customary weights and measures furnished
to the States un&er authority   of the joint resolution of
Congress of June 14, 1836, comprised:
             33 avoirdupois  weights,‘irom 50 pounds
                   to 0.0001 ounce
             27 tror weluhts. frcm 1 hound to 0.0001
                      obce   -   .
            .A yard measure with matrix
             5 liauid caoaaitv measures, rmm    1 aal-
                   lon to l/2 pint lUnderscoring ours.)
             A halt.abushel dry ca-pacity measure
           At this time Texas was not a state, and did not
receive gratis a set of the above standards of the custom-
ary weights and measures      from the Federal Government. How-
ever, the first   Legislature     of the State oi.Texas enacted
in 1846 a law authorizing       the Governor to procure and heve
oopied for the benefit     of the several counties of Texas a
full set of weights end measures in conformity to the stand-
ards now used ‘and adopted by the Government of .the United
Honorable   W. S. Bussey;September       26, 1939, Page 3


States,   and this Act provided    for   the distribution   of copies
of said   set of standards.
            Section   .l of the Act of    1646 rsads as follows:
                    “BE IT ENACTEDBY THE LEGISLAlVRE
            -OF T.HiZSTATE OF TEXAS, that the Governor
             be, and he 1s hereby authorized to pro-
             OUI-8,  at the expense of the State, a set
             of. weights and measures, in conformity
             with the standard adopted and now used
             by the Government of the United States,
             and to place the sams under such care
             and at such suitable and cmvanient
             place as will,   in his opinion, most ei-
             fectually   accomplish~ the object herein-
             after axpressed.”
            Seotion   4 of the same Act provides:
                  “RR IT FCRTRERERACTED. that the
            standard of weights and measures adopt-
            ed and now used by the Government of
            the United States be and the same is
            hereby declared the only legal stand-
            ard of weights and measures for this
            State.”
             From the beginning of the history of this State,
the only legal standaX& of weights and measures have been
the standards of weights and measures of the Qnited States
Government.     In respect to measures of liquid capacity,    the
law has provi~ded that liquid ‘~measures shall be in terms of
the United States gallon,     231 cubic inches,~ and its austom-
ary subdivisions,     i.e., half gallon, quart, pint, half
pint,  gill,   and fluid ounce.
            Article  5724, Revised Civil Statutes,     1925, re-
quires that persons,     iinns, corporations   and associations
of persons using or selling     instruments and mechanical de-
vices for weighfng or measuring have the same approved and
sealed by sealers or weightsand       measures.   The ‘langusge or
said Article    is as follows:
                   Vvery person, firm or corporation,
            or association    of persons,  using or keep-
            ing for use, or having or offering     for
            sale, waights, scales,     beams or measures
            of any kind, instruments or mechanical
            devices for weighing or .measuri.ng. and
            stools , appliances- and accessories  con-
            nected with any or all of stpDh instru-.
            ments or measurements. within this State,
            shall cause the ssme to be sealed and
            marked by the sealer of weights end
            measures as to their correctness,     and
            no instrument shall be sold for the pur-
            pose of weighing or measuring unless it
            shall bear the seal of the inspector       of
            weights and measures as to its correct-
            ness.    (Id.)”
           Before the sealer, deputy sealer or inspector  of
weights and xeasures can approve and seal an instrument of
mechanical device for weighing or measuring,  it is hiss duty
Honorable   W. S. Bussey,September,     26, 1939, Page 4


to see that said instrunent  or mechanism confol?as with the
standards~of weights and measures of the State of Texas. It
will be noted that.the  above quoted Article provides   that:
                 ,".   . . no instrument shall be sold
            for the purpose of weighing or measuring
            unless it shall bear the seal of the in-
            spector of weights and measures as to
            its correctness."
           Article 5727. Revised Civil Statutes,     further de-
fines the duties of a sealer,   deputy sealer,  or inspector
of Weights and measures in respect to weights and measures
and weighing or measuring instruments,   as follows:
                  "'Xhenever a sealer,   deputy sealer,
            or inspector   of weights sad measures
            compares welghta and measures, or weigh-
            ing or measuring instruments and rinds
            that they correspond,     or causes them to
            correspond to the standards,      he shall
            seal or mark under his name such weight
            or measure or weighing or measuring in-
            strument with an appropriate      device
            showing that the weight or measure, or
            weighing or measuring instrument is cor-
            rect, and the date of the inspention,
            which device shall be placed so as to be
            easily seen.    He shall condemn and seize
            and may destroy Incorrect     weights and
            measures and We.ighiDg    and metISUring    in-
            strunenta,   which in his beat judgment
            are not susceptible    of repair.    but any
            weights and measures, or weighing or
            measuring instruments.wbioh      shall be
            found to be incorrect,     but which, in
            his best judgment are susceptible        of
            repair, he shall cause to be marked
            with a tab or other suitable       device
            with the words 'Out or Order' . . . "
           In establishing   the.legal   standards or WehghtE
and measures for the State of Texas, the Legislature         in
the Acts or 1919,~page 232,, enacted Article      5730 (length
and surface);  Article   5731 (avoirdupois    and~troy weights);
Article  5732 (liquids);   and Article   5733 (solids).
              In this opinion we are interested       in the atand-
ards for    liquids   of theState or Texas.
             Article   5732, Revised   Civil   Statutes,   1925,   pro-
vides:
                    "The units or standards of meas-
             ure or capacity for liquids       rrom which
             all other measures shall be derived
             and ascertained,    shall be the standard
             gallon and its prta      designated    in this
             chapter.    The barrel shall constitute
             thirty-one   and one-half    gallons and
             two barrels   shall make a hogshead.        All
             other measures or capacity~for       liquid
             shall be derived from the liquid gallon
             by continued division     by the number two,
             so as
             >
             pints, half pints and gills."         (Under-
             scoring ours. )
Konorable   M. S. Bussey,   Septeiuber~26,   1939, Page 5


           Construing Articles     5712, 5724, 5727, 5730, and
5732 together.    we readilr ascertain     that the State or Texas
hasado$ed      as its standards of weights and measures the
standard weights and measures of the United States Covern-
ment . In respect to liquid measures the standards are the
gallon,  hair gallon,    quart, pint, hali pint, gill,       and the
fluid ounce.     Under the civil   statutes   all instruments or
mechanical devices for measuring liquids         to'be used in com-
mercial transactions     in the State of.Texas must confom
with these standards before their legality          is established.
As a matter of public policy,      the protection     of the public
demands the conformity of all instruments or mechanical
devices for measuring to check with the recognized           and-law-
ful standards.      The State and municipal inspector,       before
approving and sealing commercial instruments or mechanical.
devices ior measuring liquids,      must compare them with the
standards,   and unless they are in conformity the official
seal or approval is not placed thereon.          The law of the
State of Texas does not recognize       any auch~instrument or
mechanical device for measuring'liquida        which c'annot be
tested by comparison with the standard measure of this
State.
            In Article 1037a, of the Revised      Criminal   Stat-
utes   of 1925, it is pmvided that:
                  "The term 'false  weight or measure,
            or weighing and measuring devices,'    shall
            be construed to mean any weight or meas-
            ure which does not conform to the United
            States standards of weight or measure s
            any weighing or measuring device which
            does not give correct results or is ma-
            nipulated  to give inoorrect   results in
            terms of United.Statei   standards of
            weight and measure.”    (Underscoring ours.)
            According to the above definition, a measuring-
device which does not oonrorm to the standards of measure
is a "false   weight on measure".
              Article    1037 of the Revised Criminal 8tatutes
  makes it a misdemeanor for a person to "offer         or expose
  ior sale,   sell,    use~or retain in his poaaeaaion any false
  . . . measuring devices,       in the buying or selling   or any
'.conmodity or thing, etc.,"       and makes such offense punish-
  able. by fine.     It reads as hollows:
                   "Art. 1037.    False weights and meas-
            ures. - Anypersonwho,byhimeelforby
            his servant or a~gent of another person,
            shall offsr     or expose for sal'e, sell,
            use or retain in his possession       any
            false weights or measures, or weighing
            or measuring devices,      in the buyinp. or
            selling    of any commoditv or thine. or rn
            calculating     or measurins service,    or in
            the determination     of weight or measure
            when a charge is made for such determi-
            nation,    or&o    shall dispose of any
            condemned scales.      weiuhts, measures or
            weighing or measuring-devices       contrary
            to law: or who shall sell or offer or
            expose-for    sale less than the quantity
            he represents     of any commodity. thing
            or service,     or shall take or attempt
Honorable     w. S. Bussey,       September 26, 1939, Page 6


             to take more than the quantity he rep-
             resents of any commodity, thing or aer-.
             vice, when, as the buyer or weigher of
             any commodity, he furnishes      the weight,
            'measure, or Weighing or measuring de-
             vice by means or which the amount of
             any cosumdity, thing, or service      is de-
             termined; or who shall sell or offer
             ior sale, or use or have In his possea-
             alon for the purpose of selling      or us-
             ing, any device or instrument to be
             used to or calculated     to ralaify  any
             weight or masure;      shall be guilty or
             a misdemeamr, and shall be published
             by a fine or not less than $20.00 or
             more than $100.00 upon the first       oon-
             vlction    in any court of competent jur-
             isdiction;    and upon a second or subse-
             quent conviction    in any court or com-
             petent jurisdiction     he shall be pun-
             ished by a fine of not less than $sO.OO
             nor  more than $200r00.w (Underscoring
             ours. )
            It is also unlawful for a sealer or inspector 0r
weights and measures to approve any weight, measure, bsl-
anoe, or apparatus before testing   and making the same con-
ion with the standards of the State.      You are referred to
Article   1041 of the Revised Criminal Statutes or 1925, which
provides:
                     "Any sealer,   deputy sealer,   in-
              spector or local sealer appointed un-
              der the prwisions      oi~law, or QiECharg-
              ing the duties Of a sealer of~weights
              and measures lnthla.State,       who~ahall..
              seal any weight, measure, balance or
              apparatus. before testing      and making
              the. same condom with the standards of
              the State or who shall condemn any
              wei ht, measure, .balance or apparatus
              wit %out first   testing the same, shall
              be fined not less than twentpfive         nor
              more than two hundred dollars,       and
              shall be lau.uediately suspended rmm'or-
              fice."
           Article  5732, supra, plainly and unambiguously
provides that the standards of measuraa of capaoitia     for
liquids  in the State of Texas are the gallon and subdivi-
sions thereof derived by continual    division by the number
tvm: Half   kallOn,  qUaI%, pint, half pint, gill,  and the
ounce.   It enacts in the law of Texas the binary submultl-
ple system of liquid measurement.
            If a liquid measure designated l/lOth or a gallon
appeared on the market to be used. in colmaercial transao-
tions,   it would plainly conflict   with the Mational and State
standards of liquid measurements.      Under' Article   1037a. Re-
vised Criminal Statutes,     it would be a 'false    weight or
measure * ; and under Article   1042 or the Revised Criminal
Statutes   any aealer.or  inspector  who approved this measure
would be subject to ,a fine and suspension from office,        since
said measure does not conform to any standards or liquid
measurements of the State.~ The set of standards ot liquid
measurements of the State doestnot include a l/lOth or a
an7 1-n   a*.anaaT-rl.   ~Cnnaa”,Iant.l   D.   It.   wn,r,rl   hn   3nmn..l%.~   -   +-
Honorable W. S. Bussey,    September 26, 1939, Page 7


compare such a measure with a State standard.    The use or
such a measure In c-rce     and trade would break down the
State's standards or weights and measures.    Its lllegallty
is unquestionable in view of the provisions   of the above
quoted statntea.
          The same reasoning would apply to any commercial
instrument or measting   device dispensing  liquids to the
public in l/lOth Or a gallon denominations.
           A gasoline pump Is a mechanically     operated liquid
measuring device.    A mechanically  operated liquid'measurlng
device has been further deaignated~ as a mechanism or machine
ada ted for measuring and delivering     liquids  by volume. See
Nat Ponsl Bureau of Standards Handbook H-22, 1937, page 39. .,
            There are two types or gasoline     pumps on the mar-
ket today   - non-cbmputing and computing.
            It is clear that a non-computing pump whose scale
or dial is graduated in decimal units or measurement, and
by means of which the operator or vendor makes sales in the
amount of l/lOth of a gallon,        or more, to the public,  vould
be a direct violation       ot the standards of measure in this
State, and a violation       of the above quoted Texas law.    As
we have attempted to show, a sale of l/lOth of a gallon of
any liquid by measuring device in commercial transactions
affecting   the unsuspecting     and inexperienced   public is il-
legal in Texas, since it plainly conflicts         with the atand-
ards of measures of this State.         Article  5732, supra, pro-
vides that the break-down or a gallon shall be into binary
submultiple    divisions.     Liquid measures and liquid measur-
ing devices based on the binary submultiple         system can be
checked for coniormity.with        the State and National stand-
ards of,meaaurea.       Since the policy behind all weights and
measures.legislation      is the achievement of- uniformity in
weights snd measures and the protection         of the public irum
false and fraudulent weights and measures, the Weight% and
measures statutes      of this State prohibit    the use or selling
of any instrument or devioe for weights         or measuring which
does not conionn to the standards.
           Non-computing gasoline pumps dispensing     liquid
gasoline  in decimal aubdiviaions   of a gallon are'clearly
illegal  in this State, and have been barred by the Weights
and maasures Division   or the.Department of Agriculture      un-
der authority   or the above quoted statutes.
            The other type of gasoline     pump is the mechanical-
ly computing instrument.     The customer    may purchase the de-
aired gasoline   by stating the amount he desires in terms of
gallons  or binary submultiple    divisions   thereof,   or by ask-
ing ror a certain    sup of money's worth of gasoline.        Such
gasoline pumps have a money value graduation scale,          and al-
so a.quantity   graduation scale.     If the scale or dialdesig-
nating quantity is calibrated     ln'decimal   subdivisions    of a
gallon,  thele is no way ior the inqectors        or sealers of
weights ati measures to compare the amount sold and pur-
chased with the legal standards of the State or Texas. The
quantity designations    Of the pump ars Mt in legal teIW,
since decimal graduation cannot possibly       be made to compare
with the standard set of weights and measures of the State
of Texas.    Where a vendor of gasoline sells his commodity
by tenths of a gallon, he is absolutely       infringing    the law
or weights and measures and jeopar$izing       the enforcement or
Eonorable   W. S. Bussey,    September    28, 1939, Page 8


this law and the upholding of the standards of the State.
It follows that Article    5732, supra, and all related Artl-
cles above quoted authorize only a graduated scale in
units of measure for liquids    based on binary submultiples
of a gallon.   The fact that the scale must be graduated on
the binary submultiple system does not mean that other
amounts of gasoline based purely on a pre-determined price
scale may not be dispensed from said gasoline pumps. bhile
the quantity designation    of the scales and dials is requir-
ea to be in legal terms, ire.,    gallon and binary submJlti-
plas thereof,  still  the price scale on the:pumptmight indi-
;,";; that sn indeterminate   amount of gasoline is being
      . It is only where the customer.elects    to purchase by
quantity that he is entitled    nnder  the law to the rotec-
tion of the standards of measures of this State.      !h e prln-
clple or the computing pump is not herein involved.
          In this respect the statutes     or the State of Ohio,
and the regulations   or that Statepertaining    to gasoline
pumps, are illuminating.
            Section   5412 of the Ohio Weights and ldeasures Law
provides:
                  "The unit of standard measure of oa-
            pacity for liquids,   from which all other
            measures of liquids   shall be derived and
            ascertained,   shall be the standard gallon,
            and its parts. furnished    this State by the
            Government of' the United States."
           The parts furnished the State of Ohio by theUnited
States, and referred   lx in this Section are, of course, the
standard gallOn.   half gallon,  quart,~pint, hali pint, gill
and ounce.
            Section 4 of the Regulations-or Liquid Measuring
Eevic es, such as gasoline  pumps of the State of Ohio, reads
as follows:
                  "Liquid measuring devices shall
            have the fOllOV&ng   discharge capaoi-
            ties per stroke or per cyole or the
            primary indicating   elements, and these
            only:
                    "One gallon;   a multiple or the
            gaUOn;     two and.one-half    gallons;    or
            a binary submultiple of the gallon,
            that Is, the quantity obtained by di-
            9iding    the gallOn   by'the nomber two
            or a power or the number two:          Pmvid-
            ed, however, that a devlbe may be con-
            stntcted-   to deliver   other.amounts     than
            the above, corresponding       to predeter-
            mined money values at a definite          price
            per gallon,     but in such oases either
            the device shall be so constructed
            that the price.per      gallon at which it
            is set at any time will be clearly           in-
            dicated to the customer by automatic
            means or this price shall be shown by
            means of a sign aonsplcuously         display-
            ed on the device."
Honorable    W. S. Bussey,   September 26, 1939, Tage 9


             In the State or Ohio, scales on gasoline -pomps,
whether computing or non-computing,         in terms Of decimal sub-
divisions    of a ge.llon,are   pmhiblted.      The scales nust be
graduated in binary      submultiple   divisions.   although. as may
be ascertained    from reading Section 4 Of theDegulations,
a customer may designate the amount of gasoline he wants by
price,    ln which case it is possible       that ha' obtain an amunt
of @SOline     not in conformity to the standard but correspond-
ing to a pre-determined       money value at a definite      price per
gallon.     The customer, however, in this instance does not
purchase by measure but by price designation.            The law does
not forbid such a purchase, but simply requires that when a
purchaser bdys gasoline by quantity or by measure, such
sales and purchases shall be nade by measuraments corres-
ponding to the standards of the State.
              The Distriot of Columbia prohibits decimal subdi-'
visions     of a gallon on the scales or dials or its gasoline
Pomp=.      Section 18 of 41 Stat. Ch. lI8, p. 1217, provides:
                    "That the standard liquid gallon
              shall contain 231 cubic inches; half
              gallon 115.5 cubic inches; the quart,
              57.75 cubic inches; the pint, 28.875
              cubic inches; the half pint, 14.437
              cubic inches;    the gill,  7.218 cubic
              in&es;    the fluid ounce, 1.8 cubic
              inches; and no liquid measure ot other
              than the foregoing    capacities,  except
              multiples   of the gallon, shall be deemed
              legal liquid measure in the District      or
              Columbia."
           Xe heartily   agree with the following    statement or
the matter made,by George E. Doberts, Superintendent,        Keights,
Pleasures; and~lLarlcets, District of ColumSia in a letter
dated August 3, 1939, to Hr. W. S. Dussey, thief or :elghts
Tyleasures    Division,   Department of Agriculture,     Austin,
      :
                     "As a matter of tact, there is
              no such thing known in Weights and
              measures anywhere, or in any arith-
              metic published or used in any school
              or college,     or any other place,   as a
              tenth.of    gallon maasure.~ pumps grad;
              uated in tenths of gallons appear to
              have been devised by manufacturers
              with a view to having gasoline 8016
              according to money Value      rather than
              according to measure.       SO tar a8 I
              have heard, no weights and measures
              inspector    anywhere uses liquid    test
              measures of tenth gallon capacities,
              or multiples     thereof.   According to
              standard measures, no proper test can
              be made of pumps graduated in tenths
              or gallons to determine their correct-
              ness."
           In conclusion,   it is the law of Texas that all
measures ma measurl       devices for liquids   used in commar-
cial transactions   con2 arm to the standards or Measure ot
+.FtoSat e . Such measures and measuring devices as do not
          and cannot be made to confona, are illegal,     can-
not be Approved by sealers,     and violate  the civil and criml-
Honorable W. S. Bussey,     September 28, 1939,    Page 10


nal laws.       The standards of liquid measurements are the
 gallon,   hair   gallon,  quart, pint, half pint. and giII,
accoidfng     to Article   5732.   Mechanisms or machines adapted
to measure and deliver       liquids    by volume are not excepted
from conforming to the standards.           They are subject to b+-
lng compared with the standards.           Since the State's   set br
 standards for maasurlng liquids         does not include a l/lOth
or a g-On        standard, it is impossible     for.any device which
purports to sell liquids        in less thsn one gallon denomina-
 tions like l/lOth of a gallon to coniorm to-the State's
 standalds.      Such an instrument with decimal graduations on
 its scale or dial is illegal,        ii used in cormnercial trans-
 actions    in9olvlng the public.       Since the standard unlts or
measure are the gallon and binary submultiple           subdivisions
 thereof,    sales of liquids    must be made through mechanical
measuring devices which dispense the liquids           in allotments
based on the statutes.         To pennit sales b$ the l/lOth gal-
 lon in such devices would undermine and break down the en-
 tire system of measures of this State which are designed
 to protect the public from all rraudulent mmsurements. It
 is a matter of public policy,        as well as Texas law.
          We have given careful consideration         to the provi-
sions of Article  5736, Revised Civil Statutes,         1925, which
reads as follows:
                   "AJl contracts   hereafter  to be exe-
            cuted and made within this State for any
            wrk to be Qne, or for anything to be
            sold, delivered,     done or agreed for, by
            weight or measure, shall be construed to
            be made according to the standard weight
            and measure ascertained      as hereinbefore
            provided,   unless there is an express con-
            tract to the contrary.       I maki           d-
            lustment~~ of weinhts or m&es%%
            Y--~-~                                       the
            laws or this State, the Standard given in
            this chapter shall be taken as the guide
            for makin such adjustment."         (Underscor-
            ing ours. 7
           .An express bontract  is not inwlvea     in the ques-
tion before us. Article     5736 above qt.oted does not allow
the sale or use of false welghlng and measuring devices in
the State or Texas in ccmercial     trsnsactlons.      It deals
with wcommodltlec~, not "devices",'and'doesnot         authorize
a sealer of weights and measuras to violate       Artiole 1041 or
the Penal Code and place his seal or approvel upon a "false
aevlce~ which does not conions to the State a& national
standards.
            In conclusion    it can be pointed out that ,the
courts' universally    sustain the constltutlonality       of legis-
lation adopting and oanpel.Iing the use of a uniform system
0r weights   ana measures.     They hold that it is in the na-
ture or a police regulation,       and the enactment or such laws
a valid exercise     of the police    power.  As with-Solomon,      to
the courts adivers weights,       and divers measures", to quote
Book of Proverbs,     Chapter 20 "are &like abomination to the
Lord.".   The language of.the 'f'exas stat&as      is  plain and un-
embigUOUS. Full erieat must be given to it iOr the reason
that the weights and meisures laws of Texas were passed for
the purpose of protecting       the trusting,  uncritical,    and un-
suspecting   public.
Honorable   W. S. Bussey,   September 26, 1939.   Page ll


           It is our opinion that a gasoline       pump, which is
a mechanism or machine adapted to measure and deliver li-
quid by volume, gradUatea     in units of maagure other than
the standard units or liquid measure provided ior in Arti-
cle 5732, Revised Civil Statutes,      1925. i.e.,   the standard
ged.lOn and its parts derived by COntinuaI dl9islon       by tbs
number tvn), is in violation    of the civil   and criminal
weights and measures laws or Texas snd may not be legally
used in conaerclal   transactions    in this State.

                                         Yours very truly
                                     AT'DJRNEYGD~~          CFTKKAS

                                     By DICK STCCT     (Sgd.)
                                                       Dfp&3cm~


DS:FG


            This opinion has been considered      in conference,
approved,   and ordered recorded.


                                     GZIRALD
                                           c. 3dlwN Lsga.)
                                      Gerald C. Msnn
                                      Attorney General      of Texas